DETAILED ACTION
The Amendment filed September 13th, 2021 has been entered and fully considered. Claims 1-2, 4, 6-10, 17 and 26-34 are pending in this application and claims 1 and 33 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
Claim Objections
Claims 1-2, 4, 6-10, 17 and 26-34 are objected to because of the inconsistency of the use of reference characters. Some claimed components are given reference characters while other components are not. Similarly, some of the same components do not have the same reference character throughout the claims, and some of the same components are not consistently given a reference character. For example, a second insulating layer is claimed numerous times throughout the claim set but is not always followed with a reference character or the same reference character. 
Claim 6 is objected to because of the following informalities:  line 1 recites "according to claim 5" and should be amended to recite --according to claim 1--.  Claim 5 has been cancelled. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-10, 17 and 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and claims 6 and 28-31) recites the limitation "the second insulating layer" in line 16.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the limitation is amended to recite --the flexible second -- for consistency with the amendment. Similar corrections should be made where the same issue is present throughout the claims. 
Further, claim 1 (and claims 28 and 30), line 19 recites “second insulating layer (11)” and should be amended to recite -- layer (15) --. The reference character “11” refers to the first insulating layer, and therefore it is unclear which insulating layer the applicant intends to claim. Similar corrections should be made where the same issue is present throughout the claims. 
Claim 8 recites the limitation "the third insulating layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim limitation has been interpreted to mean either the first or second insulating layer, therefore the limitation “third” has been omitted from the claim in the rejection below. 
Claims 2, 4, 6-10, 17 and 26-34 are rejected due to their dependency on claim 1. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8-10, 17 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stieber et al., (hereinafter ‘Stieber’, U.S. PGPub. No. 2012/0271225) in view of Busse et al., (hereinafter 'Busse', U.S. Pat. 9,330,890).
Regarding independent claim 1, Stieber discloses a device for producing a cold atmospheric pressure plasma (abstract; [0001]) for the treatment of human and / or animal surfaces (abstract; It is noted that the device as taught by Stieber would be capable of treating human and/or animal surfaces), comprising a flexible, planar multilayer system with a side facing the surface to be treated and a side facing away from the surface to be treated ([0007], [0011 ], see flexible materials), the multilayer system comprises the following layers:
- a first electrode layer (flexible high-voltage electrode 2 in Figs. 1-2) on the side facing away from the surface to be treated of the multilayer system,
- a second electrode layer (ground electrode 4 in Figs. 1 -2) on the side facing the surface of the multilayer system, wherein the electrode layer (4) comprises a plurality of recesses or is formed 
- a dielectric layer (flexible dielectric 3 in Figs. 1 -2) arranged between the first electrode layer (2) and the second electrode layer (4),
- a first insulating layer (flexible insulating material 1), wherein the first insulating layer is arranged adjacent to the first electrode layer (flexible high-voltage electrode 2) on the side of the multilayer system facing away from the surface to be treated.
Stieber fails to explicitly disclose a flexible second insulating layer, wherein the second insulating layer is arranged adjacent to the second electrode layer on the side of the multilayer system facing the surface to be treated, a spacer layer arranged adjacent to the second insulating layer on the side facing the surface to be treated of the multilayer system, wherein the spacer layer is configured to provide a sufficient gas volume so that plasma can ignite.
However, in the same field of endeavor, Busse teaches a similar device (Figs. 1-4) comprising a flexible dielectric strip (1) such that it is arranged adjacent to the electrode layer (14) of the multilayer system facing the surface to be treated. The device further includes a plurality of elevations (7) of identical height forming a spacer layer arranged adjacent to the insulating layer (1) on the side facing the surface to be treated, wherein the spacer layer (elevations 7) is configured to provide a sufficient gas volume so that plasma can ignite. It is well known in the art (as can be seen in Busse) to incorporate a flexible insulation and spacer layer, such that the electrode layer (14) is fully encompassed by the insulation (i.e. two conductor wires 11 in FIG. 1, is embedded in the dielectric formed by the strip 1), in order to provide a uniform and stable formation of plasma at the surface to be treated, thereby improving accuracy, control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stieber to include a flexible second insulating layer, wherein the second insulating layer is arranged adjacent to the second electrode layer on the side of the multilayer system facing the surface to be treated, and a spacer layer arranged adjacent to the second insulating layer on the side facing the surface to be treated of the multilayer 
Regarding claim 4, Stieber in view of Busse teach all of the limitations of the device according to claim 1, but fail to explicitly disclose wherein the first insulating layer has a thickness of between 0.5 mm and 5 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first insulating layer as taught by Stieber in view of Busse to have a thickness of between 0.5 mm and 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding claim 6, Stieber in view of Busse teach all of the limitations of the device according to claim 5, but fail to explicitly disclose wherein the second insulating layer has a thickness between 10µm to 300µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second insulating layer as taught by Stieber in view of Busse to have a thickness of between 10µm to 300µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding claim 8, Stieber in view of Busse teach all of the limitations of the device according to claim 1, but fail to explicitly disclose that the insulating layer has a thickness of between 50 µm and 300 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the insulating layer as taught by Stieber in view of Busse to have a thickness of between 50 µm and 300 µm, since it has been held that where the general conditions of a claim are In re Alter, 105 USPQ 233.
Regarding claim 9, Stieber in view of Busse teach all of the limitations of the device according to claim 1. Stieber further discloses wherein the first electrode layer (flexible high-voltage electrode 2 in Figs. 1-2) is formed continuously or with a plurality of recesses ([0017]). It is noted that this limitation is written in the alternative and does not require a plurality of recesses, however, Stieber does discloses both alternatives of the claim.
Regarding claim 10, Stieber in view of Busse teach all of the limitations of the device according to claim 1. Stieber further discloses wherein the plurality of recesses in the first and / or second electrode layer have a hole shaped, strip-shaped, meandering, honeycomb-shaped, circular and/or square design ([0017], flexible high-voltage electrode 2 in Figs. 1-2). It is noted that this claim is written in multiple alternatives.
Regarding claim 17, Stieber in view of Busse teach all of the limitations of the device according to claim 1. In view of the prior modification of Stieber in view of Busse, the combination necessarily teaches wherein the spacer layer (elevations 7 in Fig. 1, Busse) and the dielectric layer (flexible dielectric 3 in Figs. 1 -2, Stieber) are separate layers or are made from a different material.
It is noted that this limitation is written in the alternative and does not require wherein the spacer layer and the dielectric layer are made from a different material. See claim 1 for obviousness rationale statement.
Regarding claim 30, Stieber in view of Busse teach all of the limitations of the device according to claim 1. In view of the prior modification of Stieber in view of Busse, the combination necessarily teaches wherein the second insulating layer (Busse, see above) is not integrally formed with the dielectric layer (flexible dielectric 3 in Figs. 1 -2, Stieber). See claim 1 for obviousness rationale statement.
Regarding claim 31, Stieber in view of Busse teach all of the limitations of the device according to claim 1. In view of the prior modification of Stieber in view of Busse, the combination necessarily teaches wherein the second insulating layer (Busse, see above) is made from a different material than the 
Claims 1, 4, 6, 8-10, 17, and 28-33 are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Stieber et al., (hereinafter ‘Stieber’, U.S. PGPub. No. 2012/0271225) in view of Busse and further in view of Bisges (EP2323600 B1, June 18, 2009), below citations made to attached English translated PDF.
Regarding independent claim 1, Stieber discloses a device for producing a cold atmospheric pressure plasma (abstract; [0001]) for the treatment of human and / or animal surfaces (abstract; It is noted that the device as taught by Stieber would be capable of treating human and/or animal surfaces), comprising a flexible, planar multilayer system with a side facing the surface to be treated and a side facing away from the surface to be treated ([0007], [0011 ], see flexible materials), the multilayer system comprises the following layers:
- a first electrode layer (flexible high-voltage electrode 2 in Figs. 1-2) on the side facing away from the surface to be treated of the multilayer system,
- a second electrode layer (ground electrode 4 in Figs. 1 -2) on the side facing the surface of the multilayer system, wherein the electrode layer (4) comprises a plurality of recesses or is formed like a grid or meandering ([0019], ground electrode 4 is flexible and structured such as metal gauze, see Figs.1-2 ground electrode 4 is formed as a grid shape),
- a dielectric layer (flexible dielectric 3 in Figs. 1 -2) arranged between the first electrode layer (2) and the second electrode layer (4),
- a first insulating layer (flexible insulating material 1), wherein the first insulating layer is arranged adjacent to the first electrode layer (flexible high-voltage electrode 2) on the side of the multilayer system facing away from the surface to be treated.
Stieber fails to explicitly disclose a flexible second insulating layer, wherein the second insulating layer is arranged adjacent to the second electrode layer on the side of the multilayer system facing the surface to be treated.
However, in the same field of endeavor, Busse teaches a similar device (Figs. 1-4) comprising a flexible dielectric strip (1) such that it is arranged adjacent to the electrode layer (14) of the multilayer system facing the surface to be treated. It is well known in the art (as can be seen in Busse) to incorporate a flexible insulation, such that the electrode layer (14) is fully encompassed by the insulation (i.e. two conductor wires 11 in FIG. 1, is embedded in the dielectric formed by the strip 1), in order to provide a uniform and stable formation of plasma at the surface to be treated, thereby improving accuracy, control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stieber to include a flexible second insulating layer, wherein the second insulating layer is arranged adjacent to the second electrode layer on the side of the multilayer system facing the surface to be treated, as taught by Busse in order to provide a uniform and stable formation of plasma at the surface to be treated, thereby improving accuracy, control and safety.
In the event that it is argued that the elevations (7) of Busse do not form a spacer layer as claimed (i.e. a spacer layer arranged adjacent to the second insulating layer on the side facing the surface to be treated of the multilayer system, wherein the spacer layer is configured to provide a sufficient gas volume so that a plasma can ignite), Bisges teaches these limitations. 
Particularly, Bisges, in the same field of endeavor, teaches a device for generation of a cold atmospheric pressure plasma (Fig. 1) comprising coupling electrodes (2a and 2b) and a counter electrode (3) separated by a fixing web (1). A voltage may be applied via a voltage source (5) to the coupling electrodes (2a and 2b) in order to generate a surface discharge at the counter electrode (3), thereby producing an electrical surface discharge. Bisges further teaches, “[t]he counter electrode 3 is surrounded by a gas-permeable wound dressing 6, which is held by spacers 7 spaced from the counter electrode 3. The wound dressing 6 is in direct contact with the wound when using the wound rapid dressing according to the invention” ([0018]). The spacer in combination with the wound dressing is utilized in order to ensure a defined distance from the wound and thus allows a gas discharge (that preferably forms in the chamber) to be created at the free edges of the counter electrode ([0113]; thereby necessarily meeting the limitations of providing a sufficient gas volume so that plasma can ignite), thereby improving sterilization 
Regarding claim 4, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1, but fail to explicitly disclose wherein the first insulating layer has a thickness of between 0.5 mm and 5 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first insulating layer as taught by Stieber in view of Bisges and Busse to have a thickness of between 0.5 mm and 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding claim 6, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 5, but fail to explicitly disclose wherein the second insulating layer has a thickness between 10µm to 300µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second insulating layer as taught by Stieber in view of Busse and further in view of Bisges to have a thickness of between 10µm to 300µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter
Regarding claim 8, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1, but fail to explicitly disclose that the insulating layer has a thickness of between 50 µm and 300 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the insulating layer as taught by Stieber in view of Busse and further in view of Bisges to have a thickness of between 50 µm and 300 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding claim 9, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1. Stieber further discloses wherein the first electrode layer (flexible high-voltage electrode 2 in Figs. 1-2) is formed continuously or with a plurality of recesses ([0017]). It is noted that this limitation is written in the alternative and does not require a plurality of recesses, however, Stieber does discloses both alternatives of the claim.
Regarding claim 10, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1. Stieber further discloses wherein the plurality of recesses in the first and / or second electrode layer have a hole shaped, strip-shaped, meandering, honeycomb-shaped, circular and/or square design ([0017], flexible high-voltage electrode 2 in Figs. 1-2). It is noted that this claim is written in multiple alternatives.
Regarding claim 17, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1. In view of the prior modification of Stieber in view of Busse and further in view of Bisges, the combination necessarily teaches wherein the spacer layer (spacer 7 in Fig. 1, Bisges) and the dielectric layer (flexible dielectric 3 in Figs. 1-2, Stieber) are separate layers or are made from a different material.
It is noted that this limitation is written in the alternative and does not require wherein the spacer layer and the dielectric layer are made from a different material. See claim 1 for obviousness rationale statement.
Regarding claim 28, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1. In view of the prior modification of Stieber in view of Busse and further in view of Bisges, the combination necessarily teaches wherein the second insulating layer (strip 1 in Fig. 1, Busse) is not integrally formed with the spacer layer (spacer 7 in Fig. 1, Bisges). See claim 1 for obviousness rationale statement.
Regarding claim 29, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1. In view of the prior modification of Stieber in view of Busse and further in view of Bisges, the combination necessarily teaches wherein the second insulating layer (strip 1 in Fig. 1, Busse) is made from a different material than the spacer layer (spacer 7 in Fig. 1, Bisges). See claim 1 for obviousness rationale statement.
Regarding claim 30, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1. In view of the prior modification of Stieber in view of Busse and further in view of Bisges, the combination necessarily teaches wherein the second insulating layer (strip 1 in Fig.1, Busse) is not integrally formed with the dielectric layer (flexible dielectric 3 in Figs. 1 -2, Stieber). See claim 1 for obviousness rationale statement.
Regarding claim 31, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1. In view of the prior modification of Stieber in view of Busse and further in view of Bisges, the combination necessarily teaches wherein the second insulating layer (strip 1 in Fig. 1, Busse) is made from a different material than the dielectric layer (flexible dielectric 3 in Figs. 1-2, [0018], “such as elastomer, silicone film”, Stieber). See claim 1 for obviousness rationale statement.
Regarding claim 32, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1. In view of the prior modification of Stieber in view of Busse and further in view of Bisges, Bisges further teaches wherein the spacer layer has recesses in form of a honeycomb structure (see spacer in 7 in Fig. 1; see [0013], for spacers ensuring a defined distance 
Regarding claim 33, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1. In view of the prior modification of Stieber in view of Busse and further in view of Bisges, Bisges further teaches wherein the spacer layer (spacer 7 in Fig. 1) comprises a self-adhesive margin with which the device is attachable to a patient (see adhesive 8; [0018]). The adhesive (8) is provided either on the inner sides of the respective wings of the fixation (1) or circumferentially mounted on the inside of the fixation (1) (i.e. bordering the spacer layer 7) in order to provide a secure and releasable connection to the desired treatment area of the skin ([0018]), thereby improving adhesion of the wound rapid dressing ([0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Stieber in view of Busse and further in view of Bisges to further include a self-adhesive margin as taught by Bisges in order to provide a secure and releasable connection to the desired treatment area of the skin ([0018]), thereby improving adhesion of the wound rapid dressing ([0018]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stieber in view of Bisges as applied to claims 1, 4, 6, 8-10, 17 and 30-31 above, and further in view of Zemel et al., (hereinafter ‘Zemel’, U.S. PGPub. No. 2013/0345620).
Regarding claim 2, Stieber in view of Busse teach all of the limitations of the device according to claim 1, but fail to explicitly disclose wherein the spacer layer is with a thickness of between 0.5 mm and 10 mm.
However, in the same field of endeavor, Zemel teaches a similar device comprising a spacer layer (insulating material 2 in Figs. 7-9, [0078] can be provided with one or more bumps, ridges or undulations) wherein the bumps, ridges or undulations of the spacer layer (2 in Figs. 7-9) may have an average height ranging from 0.01 mm to 5 mm ([0078]). Zemel further teaches that “the minimum gap distance between the dielectric and the skin can be determined according to the Paschen curve, which shows the relationship between the breakdown voltage of a gas as a function of its pressure times the characteristic 
Stieber in view of Busse and Zemel are silent regarding wherein the spacer layer is formed with a textile fabric, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the material of the spacer layer as taught by Stieber in view of Busse and Zemel to be formed with a textile fabric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125USPQ416.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stieber in view of Busse and further in view of Bisges as applied to claims 1, 4, 6, 8-10, 17 and 28-33 above, and further in view of Zemel et al., (hereinafter ‘Zemel’, U.S. PGPub. No. 2013/0345620).
Regarding claim 2, Stieber in view of Busse and Bisges teach all of the limitations of the device according to claim 1, but fail to explicitly disclose wherein the spacer layer is with a thickness of between 0.5 mm and 10 mm.
However, in the same field of endeavor, Zemel teaches a similar device comprising a spacer layer (insulating material 2 in Figs. 7-9, [0078] can be provided with one or more bumps, ridges or undulations) wherein the bumps, ridges or undulations of the spacer layer (2 in Figs. 7-9) may have an average height ranging from 0.01 mm to 5 mm ([0078]). Zemel further teaches that “the minimum gap distance between the dielectric and the skin can be determined according to the Paschen curve, which shows the relationship between the breakdown voltage of a gas as a function of its pressure times the characteristic distance” ([0082]). A spacer may be used in order to set the distance between the plasma treatment 
Stieber in view of Busse and further in view of Bisges and Zemel are silent regarding wherein the spacer layer is formed with a textile fabric, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the material of the spacer layer as taught by Stieber in view of Busse and further in view of Bisges and Zemel to be formed with a textile fabric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125USPQ416.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stieber in view of Busse as applied to claims 1, 4, 6, 8-10, 17 and 30-31 above, and further in view of Sanders et al., (hereinafter ‘Sanders’, U.S. PGPub. No. 2015/0343231) and Sartor et al., (hereinafter ‘Sartor’, U.S. PGPub. No. 2006/0200122).
Regarding claims 26 and 27, Stieber in view of Busse teach all of the limitations of the device according to claim 1, but are silent regarding wherein the device comprises an information carrier, on which at least one operating parameter for operating the device is stored.
However, in the same field of endeavor, Sanders teaches a similar cold plasma device (system 12, applicator 14 in Fig. 1) comprising a controller (16) including a processor (20) and memory (22). Sanders teaches “the controller 16 uses a processor 20 to execute instructions stored in a memory 22 to start the flow of gas from the gas source 18 as well as produce and control a cold plasma generating electrical signal (e.g., change power, amplitude, frequency/frequencies, pulse timing, etc.)” ([0027]), thereby increasing versatility of the device and reproducibility of treatment, as well as overall safety and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Stieber in view of Busse and Sanders are silent regarding wherein the information carrier stores information on the kind of use of the device, whether the kind of use is single-use only or multiple use, wherein the information carrier is a barcode or QR-code.
However, in the same field of endeavor, Sartor teaches a similar plasma system (portable argon system 800 in Figs. 35-40) comprising an surgical accessory (806) including a bar code or Aztec code (not shown) which can be read by the generator (802) and stores information on the kind of use of the device, whether the kind of use is single-use only or multiple use ([0138], “bar code or an Aztec code (not shown) which can be read by the generator 802 for various purposes, such as instrument identification, instrument surgical settings, instrument surgical features, e.g., only allow the surgical accessory 806 to be used for a single operation”; as broadly claimed, only allowing a single operation meets in part the limitation regarding a permissible indication in claim 23). Sartor further teaches that “the bar code or Aztec code can be read by a generator, which may help configure the generator in a special mode” ([0138]). It is well known in the art (as can be seen in Sartor) to provide an information carrier in order to verify the instrument and provide any additional information relating to the configuration of the instrument settings and features ([0138]), thereby increasing accuracy and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the device as taught by Stieber in view of Busse and Sanders to include wherein the information carrier stores information on the kind of use of the device, whether the kind of use is single-use only or multiple use, wherein the information carrier is a barcode or QR-code as taught by Sartor. Doing so .
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stieber in view of Busse and Bisges as applied to claims 1, 4, 6, 8-10, 17 and 28-33 above, and further in view of Sanders et al., (hereinafter ‘Sanders’, U.S. PGPub. No. 2015/0343231) and Sartor et al., (hereinafter ‘Sartor’, U.S. PGPub. No. 2006/0200122).
Regarding claims 26 and 27, Stieber in view of Busse and further in view of Bisges teach all of the limitations of the device according to claim 1, but are silent regarding wherein the device comprises an information carrier, on which at least one operating parameter for operating the device is stored.
However, in the same field of endeavor, Sanders teaches a similar cold plasma device (system 12, applicator 14 in Fig. 1) comprising a controller (16) including a processor (20) and memory (22). Sanders teaches “the controller 16 uses a processor 20 to execute instructions stored in a memory 22 to start the flow of gas from the gas source 18 as well as produce and control a cold plasma generating electrical signal (e.g., change power, amplitude, frequency/frequencies, pulse timing, etc.)” ([0027]), thereby increasing versatility of the device and reproducibility of treatment, as well as overall safety and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stieber in view of Busse and Bisges to include an information carrier, on which at least one operating parameter for operating the device is stored as taught by Sanders in order to “start the flow of gas from the gas source 18 as well as produce and control a cold plasma generating electrical signal (e.g., change power, amplitude, frequency/frequencies, pulse timing, etc.)” ([0027]), thereby increasing versatility of the device and reproducibility of treatment, as well as overall safety and efficiency.
Stieber in view of Busse and further in view of Bisges and Sanders are silent regarding wherein the information carrier stores information on the kind of use of the device, whether the kind of use is single-use only or multiple use, wherein the information carrier is a barcode or QR-code.
However, in the same field of endeavor, Sartor teaches a similar plasma system (portable argon system 800 in Figs. 35-40) comprising an surgical accessory (806) including a bar code or Aztec code (not shown) which can be read by the generator (802) and stores information on the kind of use of the device, whether the kind of use is single-use only or multiple use ([0138], “bar code or an Aztec code (not shown) which can be read by the generator 802 for various purposes, such as instrument identification, instrument surgical settings, instrument surgical features, e.g., only allow the surgical accessory 806 to be used for a single operation”; as broadly claimed, only allowing a single operation meets in part the limitation regarding a permissible indication in claim 23). Sartor further teaches that “the bar code or Aztec code can be read by a generator, which may help configure the generator in a special mode” ([0138]). It is well known in the art (as can be seen in Sartor) to provide an information carrier in order to verify the instrument and provide any additional information relating to the configuration of the instrument settings and features ([0138]), thereby increasing accuracy and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the device as taught by Stieber in view of Busse and further in view of Bisges and Sanders to include wherein the information carrier stores information on the kind of use of the device, whether the kind of use is single-use only or multiple use, wherein the information carrier is a barcode or QR-code as taught by Sartor. Doing so verifies the instrument and provides any additional information that may be necessary relating to the configuration of the instrument settings and features ([0138]), thereby increasing accuracy and efficiency.
Allowable Subject Matter
Claims 7 and 34 are rejected under 112 (b) and are further objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all other outstanding 112 rejections are resolved. See rejections above. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-10, 17 and 26-34 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
It is the Examiner’s position that Stieber et al., (U.S. PGPub. No. 2012/0271225) in view of Busse et al., (U.S. Pat. 9,330,890) teach all of the limitations of the device according to claim 1. Further, in the alternative, it is the Examiner’s position that Stieber in view of Busse and further in view of Bisges (EP2323600 B1, June 18, 2009) teach all of the limitations of the device according to claim 1.
No further arguments have been provided regarding the dependent claims.
Claims 7 and 34 have been indicated as having allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794